DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Shier on 9/28/2021.

The application has been amended as follows: 
In the specification, rewrite the claims as follows:

	producing an enucleated pig oocyte by eliminating or inactivating a nucleus of a an unfertilized pig oocyte;
	transplanting a nucleus of a pig somatic cell having a genetic modification into cytoplasm of the enucleated pig oocyte, thereby obtaining a clonal embryo; 
mixing the clonal embryo with an embryo of a pig without a fetal genetic disease to yield a chimeric embryo; 
	developing the chimeric embryo in the womb of a female to obtain a chimeric pig; and
	mating the chimeric pig or having the chimeric pig undergo sexual reproduction to obtain a genetically modified pig comprising in its genome the genetic modification present in the pig somatic cell,
wherein the genetically modified pig further comprises a phenotype and said phenotype is more stable than said phenotype in a genetically modified pig obtained by developing the clonal embryo in the womb of a female to obtain a cloned pig.

23.	(Currently Amended)	The method of claim 1, wherein the genetically modified pig comprising in its genome the genetic modification present in the pig somatic cell is free of a nuclear-transfer, epigenetic effect present in a cloned pig.

24.	(Currently Amended)	A method of producing a pig, the method comprising:

transplanting a nucleus of a pig somatic cell into cytoplasm of the enucleated pig oocyte thereby obtaining a clonal embryo;
mixing the clonal embryo with an embryo of a pig without a fetal genetic disease to yield a chimeric embryo; 
developing the chimeric embryo in the womb of a female pig to obtained a first generation chimeric pig; and
mating the chimeric pig or having the chimeric pig undergo sexual reproduction to further obtain a second generation pig that is free of a nuclear-transfer, epigenetic effect present in a cloned pig produced by developing the clonal embryo into a cloned pig.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Matsunari (Matsunari et al. PNAS 110(12):4557-4562, 2013).  Matsunari discloses producing a clonal pig embryo by transferring a transgenic (huKO) fibroblast into an enucleated pig embryo, mixing the clonal embryo cells with a host pig embryo to produce a chimeric embryo and a ultimately a  chimeric boar and breeding the chimeric boar with a wild-type sow to produce transgenic offspring (See Figure 2).  However, the host embryo used in Matsunari has a fetal genetic disease, which the instant claims expressly exclude.  Matsunari also does not disclose a more stable phenotype or being free from nuclear-transfer, epigenetic effects as claimed.  Matsuda (Matsuda et al. Cloning and Stem Cell 4(1):9-20, 2002) teaches the method steps of claims 1 and 24 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632